

Execution Copy


SEPARATION AGREEMENT AND GENERAL RELEASE


THIS AGREEMENT AND GENERAL RELEASE (hereinafter this Agreement”) is made and
entered into by and between Kathy Wehmeir-Davis, (hereinafter “Employee”) and
EntreMed, Inc., a Delaware corporation (hereinafter “Employer”).  Employer and
Employee are sometimes referred to collectively herein as “the Parties” and
individually herein as “Party.”
 
WHEREAS, Employee and Employer entered into that certain Employment Agreement,
effective as of January 1, 2009 (the “Employment Agreement”), pursuant to which
Employee serves as Employer’s Principal Accounting Officer;
 
WHEREAS, Employee’s employment shall terminate effective January 15, 2011
(hereinafter “Employment Termination Date”); and
 
WHEREAS, Employee and Employer desire to resolve and settle any matters between
them, including, without limitation, matters that might arise out of Employee's
employment by Employer and the termination thereof.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the Parties, it is agreed as follows:
 
1.           In accordance with Section 8(d) of the Employment Agreement, in
connection with Employee’s termination without “Cause” (as such term is defined
in the Employment Agreement), Employee will be eligible to receive severance
benefits representing 6 months (“severance period”) of base salary (i.e.,
$100,000) (less any applicable taxes) to follow the Employer’s pay cycle,
beginning with the first pay period following the Effective Date of this
Agreement.  Employer will provide coverage under the Employer’s health insurance
plan at the Employer’s expense for the earlier of: (i) nine (9) months following
the Effective Date, after which Employee shall be entitled to continue group
health insurance at her own expense pursuant to the federal law commonly known
as COBRA, or (ii) until Employee has obtained substantially equivalent health
insurance, as determined by the Board of Directors of Employer or a committee
thereof in its discretion, through successor employment.  Employee agrees to
immediately notify Employer, in writing, at such time that Employee has obtained
substantially equivalent health insurance through successor employment, if such
employment is obtained within nine months of the Effective Date.  Additionally,
Employer shall (i) reimburse Employee’s housing costs for Employee’s apartment
at Oakwood in Rockville, Maryland (the “Oakwood Apartment”) through February 28,
2011 or until an earlier date (but no earlier than the Effective Date) if such
landlord at the Oakwood Apartment agrees to modify the lease to reduce the
notice period for terminating the apartment lease, and (ii) take all necessary
actions, with respect solely to the stock option award granted to Employee on
January 27, 2009, to accelerate the vesting of the shares subject to such award
that remain unvested as of the Effective Date.


2.           In exchange for the payments and other considerations provided for
in this Agreement, Employee hereby completely, irrevocably and unconditionally
releases and forever discharges Employer, and any of its affiliated companies,
and each and all of their officers, agents, directors, supervisors, employees,
representatives, and their successors and assigns, and all persons acting by,
through, under, for, or in concert with them, or any of them, in any and all of
their capacities (hereinafter individually or collectively, the “Released
Parties”), from any and all charges, complaints, claims, and liabilities of any
kind or nature whatsoever, known or unknown, suspected or unsuspected
(hereinafter referred to as “claim” or “claims”) which Employee at any time
heretofore had or claimed to have or which Employee may have or claim to have
regarding events that have occurred as of the Effective Date of this
Agreement, including, without limitation, those based on: any employee welfare
benefit or pension plan governed by the Employee Retirement Income Security
Act as amended (“ERISA”) (provided that this release does not extend to any
vested retirement benefits of Employee under Employer’s 401(k) Safe Harbor
Plan); the Civil Rights Act of 1964, as amended (race, color, religion, sex and
national origin discrimination and harassment); the Civil Rights Act of 1866 (42
U.S.C. § 1981) (discrimination); the Age Discrimination in Employment Act of
1967 (“ADEA”), as amended; the Older Workers Benefit Protection Act, as amended;
the Americans With Disabilities Act (“ADA”), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Employee may now have or may have had, arising from or in any way
whatsoever connected with Employee’s employment, termination of employment, or
contacts, with Employer or any other of the Released Parties
whatsoever.  Employee represents that she has been provided with all leave to
which he may have been entitled under the Family and Medical Leave Act, and he
has been paid all wages (including overtime, if applicable) to which she is
entitled under the Fair Labor Standards Act (or any similar state or local
laws).  Employee further represents that as of the Separation Date, he or she is
not suffering from a work-related injury and that he or she has not failed to
report a work-related injury to Employee.  Notwithstanding the foregoing,
Employee is not releasing:  (1) any rights under this Agreement; (2) any rights
to indemnification or liability insurance coverage; (3) any vested rights; (4)
any rights that may not be released as a matter of law; or (5) any rights that
arise after the Effective Date.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


3.           To the extent permitted by law, Employee agrees that she will not
cause or encourage any future legal proceedings to be maintained or instituted
against any of the Released Parties, and will not participate in any manner in
any legal proceedings against any of the Released Parties, with respect to any
claims released under Section 2, above.  To the extent permitted by law,
Employee agrees that she will not accept any remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement.


4.           Older Workers Benefit Protection Act /ADEA Waiver


a.         Employee acknowledges that Employer has advised her in writing to
consult with an attorney of her choice before signing this Agreement, and
Employee has been given the opportunity to consult with an attorney of her
choice before signing this Agreement.


b.         Employee acknowledges that she has been given the opportunity to
review and consider this Agreement for a full twenty-one days before signing
it, and that, if he or she has signed this Agreement in less than that time, he
or she has done so voluntarily in order to obtain sooner the benefits of this
Agreement.


c.         Employee further acknowledges that he or she may revoke this
Agreement within seven (7) days after signing it, provided that this Agreement
will not become effective until such seven (7) day period has expired.  To be
effective, any such revocation must be in writing and delivered to Employer’s
principal place of business by the close of business on the seventh (7th) day
after signing the Agreement and must expressly state Employee’s intention to
revoke this Agreement.  Provided that Employee does not timely revoke this
Agreement, the eighth (8th) day following the execution of this Agreement shall
be deemed the “Effective Date” of this Agreement.


d.         The Parties also agree that the release provided by Employee in this
Agreement does not include a release for claims under the ADEA arising after the
date Employee signs this Agreement.


e.         Employee further acknowledges and agrees that the amounts he or she
is to receive under this Agreement exceed the amounts to which he or she would
otherwise be entitled upon his/her termination from employment with Employer.


5.           To the extent Employee has not already done so and except as
provided otherwise in this Agreement, following the Employment Termination Date,
Employee shall promptly turn over to Employer any and all documents, files,
computer records, or other materials belonging to, or containing confidential or
proprietary information obtained from Employer that are in Employee's
possession, custody, or control, including any such materials that may be at
Employee's home.


6.           Employee acknowledges that, during the course of Employee's
employment with Employer, Employee has acquired or been exposed to Employer’s
confidential information and trade secrets, including, but not limited to,
business plans, research and development plans, financial data, proprietary
technology, scientific research, and customer lists (“Confidential
Information”).  Employee agrees hereafter to maintain the confidentiality of the
Confidential Information to refrain from disclosing any Confidential Information
to anyone, to refrain from using the Confidential Information on his/her own
behalf or on behalf of anyone other than Employer, and to comply with any
“Employee Confidentiality Agreement” Employee has executed.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


7.           The Parties agree that they will keep absolutely confidential, and
not make any future disclosures to anyone other than to their attorneys and
accountants about anything regarding the terms and conditions of this Agreement,
except to the extent that disclosure may be necessary:


a.           to enforce this Agreement; and/or


b.           to obtain unemployment compensation; and/or


c.           to a tax advisor or attorney in connection with a tax matter;
and/or


d.           to the United States Internal Revenue Service, or state or local
tax authority upon its request for tax purposes; and/or


e.           to their immediate families; and/or


f.           as required by court order or otherwise required by law or in
response to valid legal process; provided that the Parties may make disclosure
to attorneys, accountants, tax advisors, and family members (as permitted under
the limited circumstances stated above) only if such persons agree to keep the
information confidential; and provided further that before providing information
pursuant to a court order or other legal requirement, the Party providing such
information shall promptly notify the other Party, and to the extent possible
will comply with the court order or other legal requirement in ways that
preserve confidentiality.


8.           Employee agrees that she will not make or publish any untrue or
misleading statement or comment about Employer or any of its officers,
directors, employees, or agents.  Employer agrees that  neither it nor any
person or entity its control will make or publish any adverse, disparaging,
untrue, or misleading statement or comment about Employee.


9.           This Agreement shall not in any way be construed as an admission by
Employer of any acts of unlawful conduct, wrongdoing or discrimination against
Employee, and Employer specifically disclaims any liability to Employee on the
part of itself, its employees, or its agents.  This Agreement shall not in any
way be construed as an admission by Employee of any acts of unlawful conduct,
wrongdoing or discrimination against Employer, and Employee specifically
disclaims any liability to Employer on the part of himself/herself or his/her
agents.


10.         This Agreement shall be binding upon Employee and upon Employee's
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of the Released Parties and each of them, and to
their heirs, administrators, representatives, executors, successors, and
assigns.  This Agreement shall be binding upon Employer and upon
Employer’s assigns and shall inure to the benefit of Employee and his/her heirs,
administrators, representatives, executors, successors, and assigns.


11.         This Agreement sets forth the entire agreement between Employer and
Employee and, except as expressly provided for in this Agreement, fully
supersedes any and all prior agreements or understandings between Employer and
Employee pertaining to the subject matter hereof, except that the Employee
Confidentiality Agreement shall remain in full force and effect.  In reaching
this Agreement, neither Employer nor Employee has relied upon any representation
or promise except those set forth herein.  If any provision, or portion of a
provision, of this Agreement is held to be invalid, void or unenforceable for
any reason, the remainder of the Agreement shall remain in full force and
effect, as if such provision, or portion of such provision, had never been
contained herein.  The unenforceability or invalidity of a provision of the
Agreement in one jurisdiction shall not invalidate or render that provision
unenforceable in any other jurisdiction.


12.         This Agreement cannot be amended, modified, or supplemented in any
respect except by written agreement entered into and signed by the Parties.


13.         This Agreement shall be governed by the laws of the State of
Maryland without giving effect to conflict of laws principles, and Employee
consents to exclusive personal jurisdiction in the state and federal courts of
the State of Maryland for any proceeding arising out of or relating to this
Agreement.  The language of all parts of the Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.

 
 

--------------------------------------------------------------------------------

 

Execution Copy


14.         Employee acknowledges that he or she has read each and every section
of this Agreement and that he or she understands his/her rights and obligations
under this Agreement.


15.         This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.


PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

Execution Copy
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer, and Employee has executed this Agreement, on the
date(s) set forth below.
 
EMPLOYEE:
     
 
Date     1/27/11
Kathy Wehmeir-Davis
 

 
ENTREMED, INC. (“EMPLOYER”)
     
By:
   
Date     1/27/11
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 